DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant submitted PCT/US2019/041871 as foreign priority.  However, foreign priority cannot be made to a PCT application.   The application is considered a 371 of the PCT application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 6-10, and 17-20 in the reply filed on 06/29/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kocarev et al. (US 2004/0223616).
Regarding claims 6 and 17, Kocarev teaches a system (and corresponding device), comprising:
At least one computing device (Sender) - see [0037], [0038], and claim 43.
A memory storing a plurality of computer instructions that when executed, cause the at least one computing device (inherent to computing system) to at least:
Transmit, using the at least one computing device, a first encrypted result to a second computing device (Recipient receives encrypted message from sender) - see [0037], [0038], and claim 43.
Receive, with the at least one computing device, a second encrypted result from the second computing device (Recipient sends back the twice encrypted message (i.e., result) to the sender) - see claim 43 and [0037] and [0038].
Transmit, with the at least one computing device, a first result to the second computing device (Sender sends the resulting encrypted message to the recipient) - see claim 43 and [0037] and [0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kocarev et al. (US 2004/0223616) in view of Matzkel et al. (US 2011/0167255).
Regarding claims 1 and 10 (claim 10 is encompassed by claim 1), Kocarev teaches a method of cryptography using associative cryptography key operations, comprising:
Generating, with a first computing device, a first lock (Sender private key (i.e., lock) - see claim 43 and [0037].
Applying, with the first computing device, a first cryptographic function to a combination of secret data and the first lock to produce a first encrypted result (Encrypting a message to be sent using the sender private key and first chaotic map (i.e., first cryptographic function)) - see [0037] and [0038] and claim 43.
Transmitting, with the first computing device, the first encrypted result to a second computing device (Recipient receives the encrypted message) - see claim 43 and [0037] and [0038].
Generating, with the second computing device, a second lock (Recipient private key) - see claim 43 and [0037] and [0038].
Applying, with the second computing device, a second cryptographic function to a combination of the encrypted result and the second lock to produce a second encrypted result (Encrypting the received encrypted message with recipient private key and second chaotic map) - see claim 43 and [0037] and [0038].
Transmitting, with the second computing device, the second encrypted result to the first computing device (Recipient sends back the twice encrypted message to the sender) - see claim 43 and [0037] and [0038].
Applying, with the first computing device, a first inverse cryptographic function to the second encrypted result to produce a first result (Sender decrypts the twice encrypted message using the sender first private key/inverse function) - see claim 43 and [0037] and [0038].
Transmitting, with the first computing device, the first result to the second computing device (Sender sends the resulting encrypted message to the recipient) - see claim 43 and [0037] and [0038].
Applying, with the second computing device, a second inverse cryptographic function to the first result to decrypt the secret data at the second computing device (The recipient obtains the original message using the recipient private key/second inverse function) - see claim 43 and [0037] and [0038].
Kocarev does not explicitly teach that the first and second locks are random locks (i.e., random keys).  However, providing some type of randomness into private key generation was very well known in the art at the time of the filed invention, for purposes of security.  
For example, Matzkel teaches a function may use a private key that can be generated from a random source in order to parameterize its functionality - see [0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kocarev by making the first and second locks have randomization, in order to enhance the security of the private keys, based upon the beneficial teachings provided by Matzkel  These modifications would result in increased security to the system.

Regarding claims 7-9 and 18-20, Kocarev further teaches:
wherein the first encrypted result is based on at least a first cryptographic function applied to a combination of secret data and a first lock, wherein the second encrypted result is based on at least a second cryptographic function applied to a combination of the first encrypted result and a second lock, wherein the first result is based on at least a first inverse cryptographic function applied to the second encrypted result to produce a first result, wherein the first result is such that a second inverse cryptographic function applied, by the second computing device, to the first result produces the secret data (Encrypting a message to be sent (i.e., secret data) using the sender private key (i.e., lock) and first chaotic map (i.e., first cryptographic function).  Encrypting the received encrypted message with recipient private key (i.e., second lock) and second chaotic map (i.e., second cryptographic function). Sender decrypts the twice encrypted message using the sender first private key/inverse function. The recipient obtains the original message using the recipient private key/second inverse function - see claim 43 and [0037] and [0038].
Kocarev does not explicitly teach that the first and second locks are random locks (i.e., random keys).  However, providing some type of randomness into private key generation was very well known in the art at the time of the filed invention, for purposes of security.  
For example, Matzkel teaches a function may use a private key that can be generated from a random source in order to parameterize its functionality - see [0135].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kocarev by making the first and second locks have randomization, in order to enhance the security of the private keys, based upon the beneficial teachings provided by Matzkel  These modifications would result in increased security to the system.

	
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495